STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

PROMYSE PROSTHETIC-ORTHOTIC NO. 2022 CW 0912
GROUP, INC.
VERSUS

STATE OF LOUISIANA THROUGH
THE DEPARTMENT OF ECONOMIC
DEVELOPMENT AND STEPHEN
MORET, SECRETARY OF THE

DEPARTMENT OF ECONOMIC OCTOBER 11, 2022

 

DEVELOPMENT

In Re: The Department of Economic Development and Don
Pierson, applying for supervisory writs, 19th Judicial
District Court, Parish of East Baton Rouge, No.
632258.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.
WRIT DENIED.
VGW

EW

COURT OF APPEAL, FIRST CIRCUIT

ASA

DEPUTY CLERK OF COURT
FOR THE COURT